 

Exhibit 10.4

 

ONE MADISON CORPORATION

3 East 28th Street, 8th Floor
New York, New York 10016

 

January 17, 2018

 

One Madison Group LLC

23 East 22nd Street, 53rd Floor
New York, New York 10010

 

Re: Administrative Services Agreement

 

Ladies and Gentlemen:

 

This letter agreement (this “Agreement”) by and between One Madison Corporation
(the “Company”) and One Madison Group LLC (the “Sponsor”), dated as of the date
hereof, will confirm our agreement that, commencing on the date the securities
of the Company are first listed on the New York Stock Exchange (the “Listing
Date”), pursuant to a Registration Statement on Form S-1 and prospectus filed
with the U.S. Securities and Exchange Commission (the “Registration Statement”)
and continuing until the earlier of the consummation by the Company of an
initial business combination or the Company’s liquidation (in each case as
described in the Registration Statement) (such earlier date hereinafter referred
to as the “Termination Date”):

 

(1) The Sponsor shall make available to the Company, at 3 East 28th Street, New
York, New York 10016 (or any successor location of the Sponsor), certain office
space, secretarial support and administrative services as may be reasonably
required by the Company. In exchange therefor, the Company shall pay the Sponsor
the sum of $10,000 per month on the Listing Date and continuing monthly
thereafter until the Termination Date; and

 

(2) The Sponsor hereby irrevocably waives any and all right, title, interest,
causes of action and claims of any kind (each, a “Claim”) in or to, and any and
all right to seek payment of any amounts due to it out of, the trust account
established for the benefit of the public stockholders of the Company and into
which substantially all of the proceeds of the Company’s initial public offering
will be deposited (the “Trust Account”), and hereby irrevocably waives any Claim
it may have in the future as a result of, or arising out of, this Agreement,
which Claim would reduce, encumber or otherwise adversely affect the Trust
Account or any monies or other assets in the Trust Account, and further agrees
not to seek recourse, reimbursement, payment or satisfaction of any Claim
against the Trust Account or any monies or other assets in the Trust Account for
any reason whatsoever.

 

This Agreement constitutes the entire agreement and understanding of the parties
hereto in respect of its subject matter and supersedes all prior understandings,
agreements, or representations by or among the parties hereto, written or oral,
to the extent they relate in any way to the subject matter hereof or the
transactions contemplated hereby.

 

 

 

  

This Agreement may not be amended, modified or waived as to any particular
provision, except by a written instrument executed by the parties hereto.

 

No party hereto may assign either this Agreement or any of its rights,
interests, or obligations hereunder without the prior written approval of the
other party. Any purported assignment in violation of this paragraph shall be
void and ineffectual and shall not operate to transfer or assign any interest or
title to the purported assignee.

 

This Agreement, the entire relationship of the parties hereto, and any
litigation between the parties (whether grounded in contract, tort, statute, law
or equity) shall be governed by, construed in accordance with, and interpreted
pursuant to the laws of the State of New York, without giving effect to its
choice of law principles.

 

[Signature page follows]

  

 2 

 

 

  Very truly yours,       ONE MADISON CORPORATION         By: /s/ Omar M. Asali
    Name: Omar M. Asali     Title: Chief Executive Officer

 

AGREED AND ACCEPTED BY:       ONE MADISON GROUP LLC       By: /s/ Omar M. Asali
    Name: Omar M. Asali     Title: Sole Member  

 

[Signature Page to Administrative Services Agreement]

 

 

 